IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARK RIVERA,                          §
                                      §   No. 206, 2014
      Defendant Below,                §
      Appellant,                      §   Court Below – Superior Court
                                      §   of the State of Delaware,
      v.                              §   in and for Kent County
                                      §   in Cr. ID No. 0710015083
STATE OF DELAWARE                     §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: July 13, 2014
                         Decided: August 15, 2014

Before STRINE, Chief Justice, HOLLAND and RIDGELY, Justices.

                                   ORDER

      This 15th day of August 2014, having carefully considered the appellant’s

opening brief, the appellee’s motion to affirm, and the record on appeal, the Court

has determined that the judgment of the Superior Court should be affirmed on the

basis of the reasons stated in the Commissioner’s Report and Recommendation

dated November 13, 2013 that were adopted by the Superior Court in its Order

dated April 14, 2014.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Randy J. Holland
                                             Justice